EMPLOYMENT AGREEMENT

 

 

This Employment Agreement is effective as of May 16, 2007, by and between Noble
Innovations, Inc. ("Employer"), and James Cole, ("Executive" and “Employee”).

 

Recitals

 

WHEREAS, Employer desires to employ Executive to devote full time to the
business of Employer, and Employee desires to be employed by Employer.

 

WHEREAS, Employer desires assurance of the continued association and services of
Executive in order to retain his experience, skills, abilities, background, and
knowledge, and is therefore willing to engage his services on the terms and
conditions set forth below.

 

WHEREAS, Executive desires to continue in the employ of Employer and is willing
to do so on those terms and conditions.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and conditions in this Agreement, and other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1. EMPLOYMENT. Employer shall employ Executive as its President, or in such
other capacity or capacities Employer's Board of Directors may from time to time
prescribe.

 

 

2. EXECUTIVE'S DUTIES.

 

2.1. Duties at Employer: Executive shall act as President of Employer or in such
other capacities as Employer shall direct. Executive shall possess the power and
authority to hire and fire all employees of Employer other than Employer's
officers, who must have the approval of the board of directors to fire.
Executive shall assist in managing and conducting the business of Employer
subject to expenditure policies set by Employer's Board of Directors.
Executive's duties shall include, but not be limited to the following:

 

2.1.1 Directing the use and control of finances within the limits approved by
the Board;

 

2.1.2 Appointing and dismissing all employees, other than Employer's elected
officers who must have Board Approval;

 

2.1.3 Implementing long-term strategies and policies established by the Board by
defining and implementing short, medium, and long-term objectives;

 

 

 1

--------------------------------------------------------------------------------



2.1.4 Communicating the intentions and results of management to Employer's
shareholders, the Board, and Employer's employees on a regular basis.

 

2.1.5 Borrowing or obtaining credit in any amount or executing any guaranty,
upon Board Approval;

 

2.1.6 Expending funds for capital equipment in excess of budgeted expenditures
for any calendar month;

 

2.1.7 Selling or transferring capital assets not exceeding $25,000 in market
value, without Board Approval.

 

2.1.8 Executing any lease of real or personal property providing for an
aggregate rent in not in excess of $25,000;

 

2.1.9 Executing any discretionary authority or control over the management of
any employee welfare or pension benefit plan or over the disposition of the
assets of any such plan;

 

2.1.10 Executing mergers, acquisitions, reorganizations, or divestitures,
subject to prior board approval;

 

2.1.11 Executing corporate financing activities involving securities, including,
but not limited to rights offerings, stock offerings, options and warrants
offerings other than those specifically permitted pursuant to this Agreement,
subject to prior board approval;

 

 

2.1.12 Approving a budget and any amendments thereto;

 

 

2.1.13 Determining and approving long-term policies and strategies.

 

 

3. DEVOTION OF TIME. During the period of his employment hereunder, and except
for illness, reasonable vacation periods and reasonable leaves of absence,
Executive shall devote such of his business time, interest attention, and effort
to the faithful performance of his duties hereunder, as may be reasonably
necessary to the accomplishment and fulfillment of those duties.

 

4. NON COMPETITION DURING TERM OF EMPLOYMENT. During the employment term,
Executive shall not, directly or indirectly, whether as a partner, employee,
creditor, shareholder, or otherwise, promote, participate, or engage in any
activity or other business directly competitive with Employer's business. In
addition, Executive, while employed, shall not take any action without
Employer's prior written consent to establish, form, or become employed by a
competing business on termination of employment by Employer. Executive's failure
to comply with the provisions of the preceding sentence shall give Employer the
right (in addition to all other

 

 

 2

--------------------------------------------------------------------------------



remedies Employer may have) to terminate any benefits or compensation to which
Executive may be otherwise entitled following termination of this Agreement.

 

5. VARIATION OF DUTIES. If, during the term of this Agreement, Executive shall
be vested by Employer with additional responsibilities, then in that event,
Executive and Employer shall determine whether this agreement shall be amended
to include compensation for such additional responsibilities, which agreement
shall be in writing.

 

6. TERM OF AGREEMENT. Subject to earlier termination as provided in this
Agreement, Executive shall be employed for a term beginning May 16, 2007, and
ending May 17, 2010.

 

7. LOCATION OF EMPLOYMENT. Unless the parties agree otherwise in writing, during
the employment term Executive shall perform the services he is required to
perform under this Agreement at Employer's offices, located in the general area
of the Phoenix, Arizona valley; provided, however, that Employer may from time
to time require Executive to travel temporarily to other locations on Employer's
business.

 

8. COMPENSATION. Employer shall pay compensation to Executive in the following
amounts and on the following terms:

 

8.1 Initial Payment. As consideration and inducement for Executive to become
employed by Employer, Employer shall pay Executive a one time payment of 100,000
shares of the Noble Innovations, Inc. stock, which sum shall be payable upon
execution of this Agreement by both parties.

 

8.2 Salary. For all services rendered by Executive in any capacity during the
term of this Agreement, Employer shall pay Executive annual compensation as
follows, in equal, bi-monthly installments payable on the 1st and 15th day of
each month, or in such other manner as is the general practice of Employer:

 

 

8.2.1 First Year of Employment - $180,000

 

 

8.2.2 Second Year of Employment - $198,000

 

 

8.2.3 Third Year of Employment - $218,000

 

8.3 Stock Bonuses. In addition to the basic salary provided for above, Employer
hereby grants to executive a stock bonus in the amount of 100,000 shares upon
the Company beginning its first production run of products. In addition, a
100,000 share bonus will be paid upon the company achieving its first $1 million
of sales. In addition a 100,000 share bonus will be paid to Employee upon the
company first achieving sales of $5 million. In addition, Executive will receive
a 100,000 share bonus upon the company achieving sales of $10 million.

 

 3

--------------------------------------------------------------------------------



If, and to the extent that the number of shares of common stock of Employer
shall be increased or reduced by whatever action, including but not limited to
change of par value, split up, reclassification, distribution or a dividend
payable in stock, or the like, the number of shares subject to the Stock Bonus
not yet paid to Employee shall be proportionately adjusted. If Employer is
reorganized or consolidated or merged with another corporation, Executive shall
be entitled to receive shares of stock covering shares payable to Employee but
not yet received by Employee of such reorganized, consolidated, or merged
company in the same proportion, at an equivalent price, and subject to the same
conditions. For purposes of the preceding sentence, the excess of the aggregate
fair market value of the shares subject to the option immediately after any such
reorganization, consolidation, or merger over the aggregate option price of such
shares shall not be more than the excess of the aggregate fair market value of
all shares subject to the Stock Bonus not yet paid immediately before such
reorganization, consolidation, or merger over the aggregate price of such
shares.

 

8.4. Cash Bonuses. In addition to the basic salary and stock bonuses provided
for above,   Employer hereby grants to Executive two cash bonuses. Each cash
bonus will be for $50,000. The first bonus will be earned by Employee and paid
by Employer upon completion of the design of the Employer’s product. Design will
be considered complete when it is released to manufacturing for production. The
second $50,000 bonus will be earned by Employee and paid by Employer upon the
Employer having achieved its first legitimate sale and product is shipped to
that first customer.

 

9. BENEFITS. During the employment term, Executive shall be entitled to receive
all other benefits of employment generally available to Employer's other
executive and managerial employees when and as he becomes eligible for them,
including group health and life insurance benefits and an annual vacation.

 

9.1 Vacation. Executive shall be entitled to a paid annual vacation of three (3)
weeks during the first year of employment, and three (3) weeks during any
subsequent years; provided however, that vacation time may not be accumulated
and must be taken by the end of the year in which it has accrued or that time is
lost to the employee and there is no liability for that vacation time to the
Company.

 

9.2. Sick Leave. Executive shall be entitled, without any adjustment in his
compensation to sick leave if a doctor determines that such leave is necessary
for the well being of the Executive.

 

9.3 Medical and Disability Coverage. Executive shall have the right to all
medical coverage and long term disability coverage on the same terms and
conditions as provided to other employees of Employer holding management
positions. It is agreed and understood that Employer shall obtain reasonable
medical, dental, disability, life, and liability insurance for the benefit of
Executive and other members of management as soon hereafter as is practical, and
it shall use its best efforts to maintain such policies at all time during the
employment term. In the event that any such policy is not maintained by
Employer, Employer shall pay Executive an additional $1500.00 per month to
enable Executive to secure one or more of such policies on his own..

 

 

 4

--------------------------------------------------------------------------------



9.4 Plans. Executive shall be entitled to participate in any and all plans,
arrangements, or distributions by Employer pertaining to or in connection with
any pension, bonus, profit sharing, stock options, and/or similar benefits for
its employees and/or executives, as determined by the Board of Directors of
committees thereof pursuant to the governing instruments which establish and/or
determine eligibility and other rights of the participants and beneficiaries
under such plans or other benefit programs.

 

9.5 Automobiles. If, during the employment term, Employer shall furnish to other
employees and managerial personnel of Employer an automobile owned by Employer,
or leased by Employer, then Employer shall also provide an automobile to
Executive. The terms and conditions of Executive's use of such automobile and
the extent to which Employer shall defray the costs of its operation shall be
the same as those pertaining to automobiles furnished other executive and
managerial personnel of Employer. If Employer does not furnish an automobile
owned by Employer or leased by Employer to any other Employee, than Executive
shall be entitled to an Automobile allowance of up to $1000 per month as part of
the overall compensation and benefits.

 

10. EXPENSE REIMBURSEMENT. During the employment term, Employer shall reimburse
Executive for reasonable out-of-pocket expenses incurred in connection with
Employer's business, including travel expenses, food, and lodging when away from
home, subject to such policies as Employer may from time to time reasonably
establish for its employees.

 

11. DISALLOWANCE OF TAX DEDUCTIONS. If any part of the salary or other
compensation paid by Employer to Executive, or of any amount paid by Employer
for travel or entertainment expenses incurred by Executive, is finally
determined not to be allowable as a federal or state income tax deduction to
Employer, the part disallowed shall be repaid to Employer by Executive.

 

12. INTELLECTUAL PROPERTY. All processes, inventions, patents, copyrights,
trademarks, and other intangible rights that may be conceived or developed by
Executive, either alone or with others, during the term of Executive's
employment, whether or not conceived or developed during Executive's working
hours, and with respect to which the equipment, supplies, facilities, or trade
secret information of Employer was used, or that relate at the time of
conception or reduction to practice of the invention to the business of the
Employer or to Employer's actual or demonstrably anticipated research and
development, or that result from any work performed by Executive for Employer,
shall be the sole property of Employer. Executive shall disclose to Employer all
inventions conceived during the term of employment, whether or not the property
of Employer under the terms of the preceding sentence, provided that such
disclosure shall be received by Employer in confidence. Executive shall execute
all documents, including patent applications and assignments, required by
Employer to establish Employer's rights under this Section.

 

13. INDEMNIFICATION OF EXECUTIVE. Employer shall, to the maximum extent
permitted by law, indemnify and hold Executive harmless against expenses,
including reasonable attorney's fees judgments, fines, settlement, and other
amounts actually and reasonably incurred in connection with any proceeding
arising by reason of Executive's employment by Employer. Employer shall advance
to Executive any expense incurred in defending such proceeding to the maximum
extent permitted by law.

 

 

 5

 

--------------------------------------------------------------------------------



14. LIABILITY INSURANCE. Employer shall purchase and maintain indemnity
insurance, including Directors and Officers errors and omissions insurance, if
available, on behalf of Executive in an amount of reasonably necessary to
protect Executive against any liability asserted against or incurred by
Executive arising out of his employment by Employer.

 

15. TERMINATION BY EMPLOYER. Employer may terminate this Agreement at any time,
if termination is "For Cause", as hereinafter defined. "For Cause" shall mean
Employer's termination of Executive due to an adjudication of Executive's fraud,
theft, dishonesty to Employer regarding Executive's duties or material breach of
this Agreement, if Executive fails to cure such breach within ten (10) days
after written notice is given by the Board of Directors to Executive and
Executive fails with ten (10) days of such notification to commence such cure
and thereafter diligently prosecute such cure to completion.

 

16. TERMINATION BY EXECUTIVE. Executive may terminate this Agreement by giving
Employer thirty (30) days prior written notice of resignation.

 

17. EXECUTIVE DISABILITY INSURANCE. Employer has advised Executive that it
currently maintains or is seeking disability insurance for its employees,
including Executive. During the term of this Agreement, Employer shall maintain
disability insurance covering Executive on terms and conditions no less
favorable than the terms and conditions in effect at the date of this Agreement
or contained in the initial policy acquired by Employer for its management and
other executives.

 

18. DISABILITY PAYMENTS. If and to the extent that Executive receives payments
in respect of such disability insurance during the period in which Employer is
obligated to make payments under this Agreement, Employer shall be relieved of
the obligation to make such payments to Executive to the extent of the amounts
so received by Executive, but except as so qualified, Employer's obligations to
make such payments shall continue in full.

 

19. DEATH OF EXECUTIVE. If Executive dies during the initial term or during any
renewal term of this Agreement, this Agreement shall be terminated on the last
day of the calendar month of his death. Employer shall then pay to Executive's
estate any salary accrued but unpaid as of the last day of the calendar month in
which Executive dies. Employer shall have no further financial obligations to
Executive or his estate hereunder. Any and all unexercised Stock Options shall
survive Executive's death and shall be exercisable by Executive's estate or its
beneficiaries to whom such Stock Options may be distributed in accordance with
the original terms and conditions of any such Stock Options.

 

20. AGREEMENT ON BUSINESS COMBINATION OR DISSOLUTION. This Agreement shall not
be terminated by Employer's voluntary or involuntary dissolution or by any
merger in which Employer is not the surviving or resulting corporation, or on
any transfer of all or substantially all of Employer's assets. In the event any
such merger or transfer of assets, the provisions of this Agreement shall be
binding on and inure to the benefit of the surviving business entity or the
business entity to which such assets shall be transferred.

 

 

 

 6

--------------------------------------------------------------------------------



21. TRADE SECRETS AND CONFIDENTIAL INFORMATION:

 

21.1 Nondisclosure. Without the prior written consent of Employer, Executive
shall not, at any time, either during or after the term of this Agreement,
directly or indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Executive's own benefit, gain, or otherwise, any
customer lists, plans, products, data, results of tests and data, or any other
trade secrets or confidential materials or like information (collectively
referred to as the "Confidential Information") of Employer and/or its
Affiliates, as hereinafter defined, it being the intent of Employer, with which
intent Executive hereby agrees, to restrict Executive from disseminating or
using any like information that is unpublished or not readily available to the
general public.

 

21.1.1 Definition of Affiliate. For purposes of this Agreement, the term
"Affiliate" shall mean any entity, individual, firm, or corporation, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with Employer.

 

21.2 Return of Property. Upon the termination of this Agreement, Executive shall
deliver to Employer all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with Employer or its Affiliates and their activities, business
and customers.

 

21.3 Notice of Compelled Disclosure. If, at any time, Executive becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Executive shall provide Employer with prompt, prior
written notice of such requirement so that Employer may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
Agreement. In the event that such protective order or other remedy is not
obtained, that Employer waives compliance with the provisions hereof, Executive
agrees to furnish only that portion of the Confidential Information which
Executive is advised by written opinion of counsel is legally required and
exercise Executive's best efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information. In any event,
Executive shall not oppose action by Employer to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

 

21.4 Assurance of Compliance. Executive agrees to represent to Employer, in
writing, at any time that Employer so request, that Executive has complied with
the provisions of this section, or any other section of this Agreement.

 

22. NON-COMPETITION. For a period of two (2) years after the termination of this
Agreement, Executive expressly covenants and agrees that Executive will not and
will not attempt to, without the prior written consent of the Board of
Directors, directly or indirectly, (except as to those entities set forth in
Paragraph 4, above):

 

 7

 

--------------------------------------------------------------------------------



22.1 Own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing, or control of, or be associated as
an officer, director, employee, agent, partner, principal, representative,
consultant, or otherwise with, or use or permit his name to be used in
connection with, any line of business or enterprise that competes with Employer
or its Affiliates (as defined herein) in any business of Employer or its
Affiliates, existing or proposed, wherever located, provided that Executive
shall not be prohibited from owning, directly or indirectly, less than one
percent (1%) of the outstanding shares of any Corporation, the shares of which
are traded on a National Securities Exchange or in the over-the-counter markets;

 

22.2 Interfere with or disrupt or attempt to interfere with or disrupt or take
any action that could be reasonably expected to interfere with or disrupt any
past or present or prospective relationship, contractual or otherwise, between
Employer and/or any of its Affiliates, and any customer, insurance company,
supplier, sales representative, or agent or employee of Employer or any such
affiliate of Employer.

 

22.3 Directly or indirectly solicit for employment or attempt to employ or
assist any other entity in employing or soliciting or attempting to employ or
solicit for employment, either on a full-time, part-time, or consulting basis,
any employee, agent, representative, or executive (whether salaried or
otherwise, union or non-union) who within three (3) years of the time that
Executive ceased to perform services hereunder has been employed by Employer or
its Affiliates.

 

23. VIOLATION OF COVENANTS:

 

23.1 Injunctive Relief. Executive acknowledges and agrees that the services to
be rendered by Executive hereunder are of a special unique, and personal
character that gives them peculiar value; that the provisions of this section
are, in view of the nature of the business of Employer, reasonable and necessary
to protect the legitimate business interests of Employer; that violation of any
of the covenants or Agreements hereof would cause irreparable injury to
Employer, that the remedy at law for any violation or threatened violation
thereof would be inadequate; and that, therefore, Employer shall be entitled to
temporary and permanent injunctive or other equitable relief as it may deem
appropriate without the necessity of proving actual damages and to an equitable
accounting of all earnings, profits, and other benefits arising, from any such
violation, or attempted violation, which rights shall be cumulative and in
addition to all other rights or remedies available to Employer. Executive hereby
agrees that in the event of any such violation, Employer shall be entitled to
commence an action for any such preliminary and permanent injunctive relief and
other equitable relief.

 

23.2 Executive and Employer recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of certain of the provisions contained in this section. It is the
intention of Executive and Employer that the provisions of this section shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which such enforcement is sought, but that the invalidation
(or modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this section.
Accordingly, if any provision of this section shall be

 

 8

 

--------------------------------------------------------------------------------



determined to be invalid or unenforceable, either in whole or in part this
section shall be deemed to delete or modify, as necessary, the offending
provision and to alter the balance of this section in order to render it valid
and enforceable to the fullest extent permissible as provided herein.

 

24. LIQUIDATED DAMAGES, EMPLOYER'S BREACH. In the event of any material breach
of this Agreement on the part of Employer, Executive at his sole option, may
terminate his employment under this Agreement and, at his sole option, shall be
entitled to receive as liquidated damages the amounts set forth in the following
subsection. The liquidated damages so received by Executive shall not be limited
or reduced by amounts that Executive might otherwise earn or be able to earn
during the period between termination of his employment under this Agreement and
payment of those liquidated damages. The provisions of this Section 24 shall be
in addition to any and all rights Executive may have in equity or at law to
require Employer to comply with or to prevent the breach of this Agreement.

 

24.1 The present value on the payment date (as defined in this section) of the
full amount of his basic salary as provided for in this Agreement for one year
following the payment due, discounted to the payment date at a rate for
quarterly periods based on prime interest rate charged by Bank of America in
Phoenix, Arizona, for short term commercial loans on the payment date. The
amount payable to Executive under this subsection shall be due and payable in
full on the date of notification of Employer by Executive of the exercise of his
option to terminate his employment under this Agreement (the "payment date").

 

25. MISCELLANEOUS:

 

25.1      Authority to Execute. The parties herein represent that they have the
authority to execute this Agreement.

 

25.2      Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the rest of this Agreement shall remain in full force and effect.

 

25.3      Successors.       This Agreement shall be binding on and inure to the
benefit of the respective successors, assigns, and personal representatives of
the parties, except to the extent of any contrary provision in this Agreement.

 

25.4      Assignment.     This Agreement may not be assigned by either party
without the written consent of the other party.

 

25.5      Singular, Plural and Gender Interpretation.      Whenever used herein,
the singular number shall include the plural, and the plural number shall
include the singular. Also, as used herein, the masculine, feminine or neuter
gender shall each include the others whenever the context so indicates.

 

9

 

--------------------------------------------------------------------------------



25.6      Captions.          The subject headings of the paragraphs of this
Agreement are included for purposes of convenience only, and shall not effect
the construction or interpretation of any of its provisions.

 

25.7      Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the rights granted and the obligations assumed in this
instrument and supersedes any oral or prior written agreements between the
parties. Any oral representations or modifications concerning this instrument
shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged.

 

25.8      Arbitration. Any controversy or claim arising out of, or relating to,
this Agreement, or the making, performance, or interpretation thereof, shall be
submitted to a panel of three (3) arbitrators. The arbitration shall comply with
and be governed by the provisions of the American Arbitration Association. The
panel of arbitrators shall be composed of two (2) members chosen by Executive
and Employer respectively and one (1) member chosen by the arbitrators
previously selected. The findings of such arbitrators shall be conclusive and
binding on the parties hereto. The cost of arbitration shall be borne by the
losing party or in such proportions as the arbitrator shall conclusively decide.

 

25.9      No Waiver. No failure by either Executive or Employer to insist upon
the strict performance by the other of any covenant, agreement, term or
condition of this Agreement or to exercise the right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or of any such
covenant, agreement, term or condition. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, condition, agreement and term
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

25.10    Time of the Essence. Time is of the essence of this Agreement, and each
provision hereof.

 

25.11    Counterparts. The parties may execute this Agreement in two (2) or more
counterparts, which shall, in the aggregate, be signed by both parties, and each
counterpart shall be deemed an original instrument as to each party who has
signed by it.         

 

25.12    Attorney's Fees and Costs. In the event that suit be brought hereon, or
an attorney be employed or expenses be incurred to compel performance the
parties agree that the prevailing party therein be entitled to reasonable
attorney's fees.

 

25.13    Governing Law. The formation, construction, and performance of this
Agreement shall be construed in accordance with the laws of Arizona.

 

25.14    Notice. Any notice, request, demand or other communication required or
permitted hereunder or required by law shall be in writing and shall be
effective upon delivery of the same in person to the intended addressee, or upon
deposit of the same with an overnight courier service

 

 10

 

--------------------------------------------------------------------------------



(such as Federal Express) for delivery to the intended addressee at its address
shown herein, or upon deposit of the same in the United States mail, postage
prepaid, certified or registered mail, return receipt requested, sent to the
intended addressee at its address shown herein. The address of any party to this
Agreement may be changed by written notice of such other address given in
accordance herewith and actually received by the other parties at least ten (10)
days in advance of the date upon which such change of address shall be
effective.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

EXECUTIVE:

 

DATE: May 16, 2007

By:/s/ James Cole                                      

 

 

Noble Innovations, Inc.

 

DATE: May 16, 2007

By:/s/ James Cole                                      

 

 